Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-13 are pending. Claims 2-3 have been amended. Claims 1-3 and 5-6 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I and SEQ ID NO: 4. Claims 4 and 7-13 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (Biotechnol. J. 2016, 11, 1443-1451) in view of Hoyer et al. (Beilstein J. Org. Chem. 2012, 8, 1788–1797), and Oh et al. (Adv. Sci. 2018, 5, 1800240).
With respect to claim 1, Ryu et al. teach that the alpha-helix domain of Bombyx mori 30Kc19 has protein-stabilizing and cell-penetrating activities (title; abstract), and  is a novel candidate for a therapeutic protein drug carrier (page 1450, left column, last para).
Please note that the alpha-helix domain of Bombyx mori 30Kc19 corresponds to instantly claimed SEQ ID NO: 1.
Ryu et al. do not teach a dimer comprising SEQ ID NO: 1 linked to SEQ ID NO: 1 via a linker.
Hoyer et al. teach that the dimerization of a cell-penetrating peptide leads to enhanced cellular uptake and drug delivery (title; abstract).
Oh et al. teach a homodimer (i.e. LK-2) comprising two cell-penetrating peptides monomers (LKKLLKLLKKLLKL) linked together via a linker (GG), wherein the linker connects the C-terminus of the first monomer with the N-terminus of the second monomer (Fig. 1A; page 2, left column, last para).
Oh et al. further teach that the GG sequence forms a flexible turn (or loop) between the two -helices (para bridging left and right column on page 2).
It would have been obvious to one of ordinary skill in the art to make a dimer comprising SEQ ID NO: 1 (i.e. the alpha-helix domain of Bombyx mori 30Kc19) linked to SEQ ID NO: 1 via a linker because Hoyer et al. teach that the dimerization of a cell-penetrating peptide leads to enhanced cellular uptake and drug delivery, and Oh et al. teach a homodimer comprising two cell-penetrating peptides monomers  linked together via a linker (GG), wherein the linker connects the C-terminus of the first monomer with the N-terminus of the second monomer, and wherein the linker forms a flexible turn (or loop) between the two -helices.
- helical cell-penetrating peptides taught by Ryu et al. because Oh et al. teach using a flexible linker to link two -helical cell-penetrating peptides.
Furthermore, the skilled artisan would have reasonably expected the resulting cell-penetrating peptide dimer to have enhanced cellular uptake and drug delivery.
With respect to claim 6, Ryu et al. teach that cell-penetrating proteins can be applied to the in vitro and in vivo delivery of various cargo molecules (page 1444, left column, 1st para). Therefore, it would have been obvious to make the cell-penetrating peptide dimer capable of conjugating a cargo. 

Response to Arguments
Applicant’s arguments filed on 2/21/2022 have been fully considered but they are not persuasive.
Applicant argues that “[R]yu et al. discloses 30Kc 19a peptide monomer and its function. However, Ryu et al. do not teach any dimer form of 30Kc 19a nor any needs for further improvement of 30Kc 19a, as the Examiner also acknowledged. Thus, Ryu et al. do not teach or suggest dimerization of 30Kc19a via a linker, as recited in Claim 1”. 
Applicant also argues that Hoyer et al. merely disclose sCI8(GLRKRLRKFRNKIKEK) can be prepared in a dimer form, which is completely different in amino acid sequence from the 30Kc9Q, and further argues that since 30Kc19a and sC18 is totally different amino acid sequence, there is no expectation of 
Applicant additionally argues that “[A]t best, Hoyer et al. merely disclose branched form in which the C-terminal lysine of one peptide (sC18) and the lysine located at the 4th position of the other peptide (sC18) are directly conjugated. Hoyer et al. fails to disclose (i) linker structure, and (ii) peptide linker connects a carboxyl-terminus of the first peptide domain and an amino-terminus of the second peptide domain to each other as recited in Claim 1. The dimer of claim 1 is that the C- terminus of one peptide and the N-terminus of the other peptide are conjugated via a linker, so the binding structure between (sC18)2 and the dimer of claim 1 also completely different.
Applicant also argues that the present invention shows remarkable cell permeability only when the C- terminus of one 30Kcl9a and the N-terminus of the other 30Kcl9a are conjugated using a linker (Examples 1-7 in Fig. 7). On the other hand, in the present invention, it was confirmed that there was no effect when the dimer is prepared directly without a linker (Comparative 2 in Fig. 7).
Applicant further argues that “[T]herefore, overall considering (i) the sequence of each peptide constituting the dimer is completely different, (ii) the conjugation manner of the dimer is completely different, and (iii) there is no effect at all in the present invention when two 30Kc19a are directly conjugated, the Examiner's assertion to extend the results of Hover et al. to the effect of every possible forms of dimerization on every types of CPP including 30Kc19a is not reasonable, for a person who having ordinary skill in the art. Also, the Examiner asserts that "Hoyer et al. teach that the dimerization 
Applicant additionally argues that “[O]h et al. relates to a completely different CPP, which has completely different monomer LK-1 (LKKLLKLLKKLLKLAG) from 30Kc19a of the present invention. Like Hoyer et al., Oh et al. show dimerization effect of a specific CPP LK-1, and it has no relation to the peptide dimer in the present invention, and further argues that 30Kc19a is relatively long 88 amino acid sequence, whereas LK-1 is short 16 amino acid sequence. Since they have no sequence identity, they are completely different proteins”. 
Applicant also argues that, as described in Reference 1 (Kalafatovic et al., Molecules 2017, 22: 1929), it is inconsistent with common sense in the CPP technical field to generalize the results derived from one peptide and predict that the same results will be obtained even when applied to other peptides with completely different sequences and structures. 
Applicant’s arguments are not persuasive.
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.

With respect to Applicant’s arguments regarding the reference of Oh et al. (i.e. that it was more effective to conjugate two monomers with two disulfide bonds rather than a linker), the MPEP 2123 states that "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Furthermore, Oh et al. clearly teach that the conjugate comprising two monomers conjugated with a linker displayed cell penetrating activity (Fig. 1; page 2, right column, 2nd para).
Therefore, the skilled artisan would have reasonably expected the CPP dimer comprising SEQ ID NO: 1 linked to SEQ ID NO: 1 via a linker to have enhanced cellular uptake and drug delivery because Hoyer et al. teach that the dimerization of a cell-penetrating peptide leads to enhanced cellular uptake and drug delivery, and further because Oh et al. teach using a flexible linker to link two -helical cell-penetrating peptides (such as SEQ ID NO: 1).
With respect to Applicant’s arguments based on Reference 1, it is noted that, said reference states that “[H]owever, due to the concomitant involvement 
nd para).
	In the instant case, as discussed above, one of ordinary skill in the art would have been arrived at the instantly claimed dimer, and further would have been motivated to test the rate the internalization in various cell lines depending on the disease to be treated.
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (Biotechnol. J. 2016, 11, 1443-1451) in view of Hoyer et al. (Beilstein J. Org. Chem. 2012, 8, 1788–1797), and Oh et al. (Adv. Sci. 2018, 5, 1800240) as applied to claims 1 and 6 above, and further in view of Johnson et al. (WO 2020/041638).
The teachings of Ryu et al, Hoyer et al. and Oh et al. with respect to claims 1 and 6 have been discussed above.
Ryu et al., Hoyer et al. and Oh et al. do not teach the linker consists of the amino acid sequence of any one of SEQ ID NOs: 2 to 8.
Johnson et al. teach a fusion protein comprising a first moiety fused to a second moiety via a linker (claim 1), wherein the fusion protein forms a dimer (claim 20).
Johnson et al. also teach that the linker provides flexibility between the two moieties (page 12, lines 3-10; page 17, lines 37-38).
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.

The skilled artisan would have reasonably expected the resulting cell-penetrating peptide dimer to have enhanced cellular uptake and drug delivery.

With respect to claims 2-3, Johnson et al. teach the linker is (GGSSS)3 (claim 12).
With respect to claim 5, the MPEP 2144.09 states that ccompounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.
In the instant case, one of ordinary skill in the art would have arrived at the instantly claimed linker of SEQ ID NO: 4 (i.e. (GGSSS)4) and would have reasonably expected said linker to efficiently link two SEQ ID NO: 1 moieties. 

Response to Arguments
on 2/21/2022 have been fully considered but they are not persuasive.
	Applicant argues that Johnson et al. do not cure the deficiencies of Ryu et al., Hoyer et al. and Oh et al.
The alleged deficiencies of Ryu et al., Hoyer et al. and Oh et al. have been discussed above.
For the reasons stated above the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658